Citation Nr: 1608502	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  08-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to June 15, 2013 and in excess of 60 percent from then onward, for service-connected ileitis and ileocolitis, also known as Crohn's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.K., Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which inter alia denied an increased rating in excess of 30 percent disabling for the Veteran's service-connected ileitis and ileocolitis, also known as Crohn's disease.  The Veteran disagreed with such decision and subsequently perfected an appeal. 

In February 2010, the Board remanded this matter for additional development and adjudication.  In that decision, the Board noted that the Veteran's claims folder contained an untimely Substantive Appeal with regard to the issue currently on appeal.  However, the United States Court of Appeals for Veterans Claims (Court) held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, although a Substantive Appeal (here, a VA Form 9 dated July 2009) was not received within 60 days from the date that the statement of the case was mailed or within the remainder of the 1-year period from the date that the rating decision was mailed, see 38 C.F.R. § 20.302 , the Board found that there was no evidence that the RO had closed the appeal, and the Board further noted that the RO had certified the appeal to the Board, waiving any objections VA might have had regarding a Substantive Appeal.  Thus, the Board found that it had jurisdiction to decide the merits of the appeal.

In August 2012, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2014 rating decision, the RO partially granted the Veteran's claim for an increased evaluation for his Crohn's disease; a 60 percent evaluation was assigned, effective from June 15, 2013.  With respect to the Veteran's claim, as this increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran expressed disagreement with these determinations, among others, in a timely fashion, and the current appeal ensued.


FINDINGS OF FACT

1.  The Veteran's service-connected Crohn's was manifested by severe diarrhea with more or less constant abdominal distress prior to June 15, 2013.

2.  From June 15, 2013 onward, the Veteran's service-connected intestinal condition has been manifested by severe ulcerative colitis with frequent exacerbations, but without evidence of marked malnutrition.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent prior to June 15, 2013 and in excess of 60 percent thereafter for Crohn's have not been met.  38 U.S.C.A. § 1110, 1131, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, Diagnostic Codes 7319-7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this case, required notice was provided by letter.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in March 2006, March 2010 and June 2013, which describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the appellant brief, the Veteran's representative requested a remand to obtain a medical opinion, preferably by a gastroenterologist, to determine if the Veteran's condition began at least within one year of discharge.  However, because the Veteran is already service connected, the current findings are at issue, and the onset of the condition is not relevant for the current appeal. 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Increased Evaluation for Crohn's Disease

The Veteran was service connected for Crohn's disease in 1979, and assigned an initial 30 percent rating for his disability.  In January 2006 the Veteran filed an increased rating claim, asserting that his disability had gotten worse.  In a June 2006 rating decision, the RO denied his claim and the Veteran perfected an appeal as to the issue.  In a subsequent March 2014 rating decision, the RO increased the Veteran's rating to 60 percent, effective June 2013.  The Board notes that, as this is not the maximum amount of benefits available, the Veteran's appeal remains before the Board.  Additionally, the RO granted a separate 60 percent rating for fecal incontinence as secondary to his Crohn's disease, effective May 13, 2013.  The Veteran was provided with appellate rights should he disagree with the rating assigned for fecal incontinence, but no notice of disagreement has been forthcoming.  As such, this decision will focus on the specific 30 and 60 percent ratings that have been assigned for the Veteran's Crohn's disease during the course of his appeal.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran was initially rated for his Crohn's disease under Diagnostic Code 7319 and 7325 and his increase to 60 percent was under Diagnostic Code 7323 (ulcerative colitis).  

Under Diagnostic Code 7319, a 10 percent (moderate) rating is assigned for irritable colon syndrome (IBS) (spastic colitis, mucous solitis, etc.) for frequent episodes of bowel disturbance with abdominal distress.  A 30 percent (severe) rating is assigned when there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.  The 30 percent rating is the highest schedular rating authorized under this Diagnostic Code, and because the Veteran has been rated at 30 percent or higher for the duration of the appeal, Diagnostic Code 7319 will not be discussed further.

The Board notes that for the period from June 15, 2013 onward, the Veteran was rated under Diagnostic Codes 7325 and 7323.  The Board notes that these codes are most appropriate to rate under, as the Veteran does not have any indication of marked malnutrition or trouble with absorption, as would be necessary for codes 7328 and 7329.  Under Diagnostic Code 7330 the Veteran has not displayed "copious amounts" of fecal discharge, as would be required for a rating in excess of 60 percent.  The Veteran has not showed any indication of peritonitis, as would be required under code 7331; therefore, the Veteran shall remain rated under Diagnostic Codes 7323 and 7332.  

Diagnostic Code 7323, for ulcerative colitis, provides a 30 percent rating for moderately severe symptoms, with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms, with numerous attacks per year and malnutrition, with only fair health during remissions.  A 100 percent rating is warranted for pronounced symptoms, resulting in marked malnutrition, anemia, and general debility, or serious complications, such as liver abscesses.  38 C.F.R. § 4.114, Diagnostic Code 7323. 

The Veteran was afforded a VA examination in March 2006 for his Crohn's disease.  At that examination he reported experiencing abdominal pain, cramping, diarrhea, dehydration, weakness, nausea and vomiting.  He reported significant loss of weight and symptoms occurring constantly.  The Veteran was not receiving any treatment for his condition, and noted that it was difficult for him to keep a job as he had to crawl in attics for his work.  The examiner reported that the nutritional status of the Veteran was good, and that examination of the abdomen revealed tenderness to palpation.  He acknowledged the Veteran's prior diagnoses of ileitis, eliocolitis and Crohn's disease and noted that such did not cause significant anemia or malnutrition and that there was no change in diagnoses.  

The Board remanded the Veteran's claim in February 2010 for a VA examination to assess the current severity of his disability, which was provided in March 2010.  At the examination, the Veteran reported that his condition affected the quality of his life and employment.  He noted that over the three months prior to the examination he had lost 28 pounds and that his condition caused him constant nausea, vomiting and diarrhea.  He noted that the symptoms occurred 5 out of 7 days of the week and that he had abdominal pain occurring most of the year.  Upon examination, the examiner noted that the Veteran had tenderness to palpation.  The examiner found no change in past diagnoses with specifically no anemia or malnutrition.  

Also in 2010 the Veteran sought treatment for his intestinal conditions at the Atlanta VAMC.  In July 2010 the examining medical professional noted that the Veteran did not have ulcerative colitis, and that he could work an office or sedentary job as long as he had access to a bathroom hourly.  The Veteran had experienced a small bowel obstruction in 2009, which had resolved.  

After his 2010 examination, the Veteran submitted additional medical evidence suggesting that his condition may have worsened, prompting a remand for another VA examination.  At the June 2013 examination, the examiner acknowledged his past diagnosis of Crohn's disease in 1978.  At the examination the Veteran reported experiencing constant abdominal pain and diarrhea, specifying that he had to wear protective undergarments at night to prevent leakage.  He noted that he did not yet need to wear such protective undergarments during the day, but his bowel movements during the day averaged 5-6 times in frequency.  During night had approximately 7-8 bowel movements.  The examiner noted that the Veteran had episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of his intestinal condition frequently.  The examiner noted that the Veteran was not malnourished, but that his intestinal condition did affect his ability to work, as he worked in the heating and cooling business, and spent much of his time in his service van and at clients' homes.  This was not conducive to his need to have a bathroom close by at all times, which would be the ideal employment situation for the Veteran.  The examiner expressed in his opinion that the Veteran's condition was productive of ulcerative colitis which was severe enough to warrant hemicolectomy, which had been performed in 1979.  He had anemia, weight loss and diarrhea and his condition was not well-controlled on his present medication regimen.  No malnutrition was found.

Based on the findings at the June VA examination, the Veteran was assigned a 60 percent rating for his Crohn's disease.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is appropriately rated at 30 and 60 percent ratings for his service-connected Crohn's disease.  

Prior to June 15, 2013, the Board observes that the 30 percent rating is the highest possible rating under Diagnostic Code 7319.  

Under Diagnostic Code 7323, the Board finds that the Veteran did not have a diagnosis of ulcerative colitis until 2013.  Specifically during his July 2010 treatment session at the Atlanta VAMC, the examining medical professional noted that the Veteran did not have a diagnosis of ulcerative colitis.  Regardless, even if he was rated by analogy during this time, the evidence does not show malnutrition, which is a symptom that is required by regulation for .  Therefore, a rating higher than 30 percent not warranted for the period prior to June 15, 2013 under Diagnostic Code 7323.  

From June 15, 2013 onward, the Board notes that the Veteran's symptoms do not warrant a rating of 100 percent under Diagnostic Code 7323.  Specifically, the medical evidence does not show pronounced ulcerative colitis resulting in marked malnutrition.  In fact, at his March 2010 and June 2013 VA examinations the examiner specifically noted that the Veteran was not malnourished.  

The Board acknowledges the Veteran's allegations that his Crohn's disability warrants a higher rating, specifically in his February 2010 and other statements in which he noted that he experienced constant abdominal discomfort, diarrhea and nausea.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as stomach pain or other symptoms associated with Crohn's disease.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must review his reported symptomatology and determine what disability rating is most appropriate.  That has been done above, and the reasons a higher schedular rating was not assigned were explained.  

As discussed, a staged disability rating in excess of 30 percent prior to June 15, 2013 and in excess of 60 percent thereafter, is not warranted during the pendency of this appeal.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's Crohn's disease is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7319-7332, specifically provide for disability ratings for Crohn's disease based on symptoms which include moderate to severe diarrhea, constipation, fecal incontinence and abdominal discomfort.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 30 and 60 percent ratings under Diagnostic Codes 7319 and 7332 were granted based on recognition of the Veteran's symptomatic disability characterized by diarrhea and incontinence.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology). 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Crohn's disease, and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's intestinal disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent prior to June 15, 2013 and in excess of 60 percent from then onward, for service-connected ileitis and ileocolitis, also known as Crohn's disease, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


